                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS LOCAL 1597 and
RANDY SCHWEITZER,
                                                                      7:17-CV-5009
                        Plaintiffs,
                                                                       JUDGMENT
        vs.

CITY OF BROKEN BOW, NEBRASKA,

                        Defendant.


       This matter is before the Court on the parties’ Stipulation for Dismissal. Filing 63. Pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this case is dismissed with prejudice, each party

to bear its own fees and costs.

       Dated this 30th day of December, 2019.

                                                      BY THE COURT:


                                                      ___________________________
                                                      Brian C. Buescher
                                                      United States District Judge
